DETAILED ACTION
The instant application having Application No. 17/102861 filed on 11/24/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14, 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10873942 B2 in view of Yang et al. (US 2017/0302493 A1). Claims 1-14, 23-27 of U.S. Patent No. 10873942 B2 disclose the limitations recited in claims 1-17 of the instant application except for the limitations “receiving, at a user equipment (UE), an allocation of uplink resources for transmitting feedback information” as in claims 1 and 23. 

Instant Application
US Patent 10873942 B2
Claim 1:

A method for wireless communication, comprising: 

receiving, at a user equipment (UE), an allocation of uplink resources for transmitting feedback information; 

identifying, two or more component carriers (CCs) that are configured to support transport block (TB) level feedback and code block group (CBG) level feedback; 




using TB level feedback or CBG level feedback for each of the two or more CCs based at least in part on the received allocation of uplink resources for transmitting feedback information; and 

transmitting the feedback information to a base station via the two or more CCs.

Claim 1. 

A method for wireless communication, comprising: 





identifying, at a user equipment (UE), two or more component carriers (CCs) that are configured to support transport block (TB) level feedback and code block group (CBG) level feedback; identifying an amount of feedback resources available for transmitting feedback information; 

selecting between using TB level feedback and CBG level feedback for each of the two or more CCs based at least in part on the identified amount of feedback resources available; and 

transmitting the feedback information to a base station according to the selecting.

Claims 2-14, 23-27
Claims 2-17


However, Yang discloses “receiving, at a user equipment (UE), an allocation of uplink resources for transmitting feedback information” as [(par. 0022), When a UE needs to send a packet to eNodeB in the uplink, the UE gets an uplink grant from the eNodeB that assigns a physical uplink shared channel (PUSCH) consisting of a set of uplink radio resources. The uplink control information (UCI) including HARQ ACK/NACK, CQI, MIMO feedback, scheduling requests is carried by a physical uplink control channel (PUCCH) or PUSCH.]

Zhang et al. (US Patent 10873942 B2) and Yang et al. (US 2017/0302493 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Yang’s teaching into Zhang’s teaching. The motivation for making the above modification would be to assigns a physical uplink shared channel (PUSCH) consisting of a set of uplink radio resources for feedback transmission. (Yang, par. 0022)

Claims 15-22, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-24 of U.S. Patent No. 10873942 B2 in view of Kini et al. (US Patent Publication # 2020/0059327 A1. Claims 15-22, 28-30 of U.S. Patent No. 10873942 B2 disclose the limitations recited in claims 15-22, 28-30 of the instant application except for the limitations “receiving feedback information for the plurality of CCs” as in claims 15 and 28. 

Instant Application
US Patent 10873942 B2
Claim 15.

A method for wireless communication, comprising: 

configuring a user equipment (UE) with a plurality of component carriers (CCs) and configuring two or more CCs of the plurality of CCs to support both transport block (TB) level feedback and code block group (CBG) level feedback; 

allocating the UE with uplink resources for transmitting feedback information; transmitting data to the UE using the plurality of CCs; 

receiving feedback information for the plurality of CCs; and 

determining, for each CC of the two or more CCs, whether TB level feedback or CBG level feedback is included in the feedback information.

Claim 22.

wherein the determining comprises: receiving an indication that indicates which of the two or more CCs have CBG level feedback

Claim 18. 

A method for wireless communication, comprising: 

configuring a user equipment (UE) with a plurality of component carriers (CCs) and configuring two or more CCs of the plurality of CCs to support transport block (TB) level feedback and code block group (CBG) level feedback; 

allocating the UE with uplink resources for transmitting feedback information; transmitting data to the UE using the plurality of CCs; 

receiving the feedback information; and 


determining, for each CC of the two or more CCs, whether TB level feedback or CBG level feedback is included in the feedback information 



by receiving an indication that indicates which of the two or more CCs have CBG level feedback.

Claims 16-21, 28-30
Claims 18-24


However, Kini discloses “receiving feedback information for the plurality of CCs” as [(fig. 7 and par. 0123), the WTRU may generate a single-bit HARQ feedback and multi-bit HARQ feedback at step 735. This may be relevant to the case where the WTRU is providing HARQ feedback for multiple TBs (e.g., PDSCHs) via a single HARQ feedback message by multiplexing the single-bit and multi-bit HARQ feedbacks. (par. 0170), The semi-static codebook design may allow the WTRU to configure a fixed multi-bit feedback size across all PDSCHs, which is combined with providing feedback for all configured component carriers (i.e. all possible PDSCHs including scheduled and unscheduled PDSCHs). (fig. 7 and par. 0124), at step 715, the WTRU may consider faction of CBGs in error over total CBGs in TB. If the fraction of CBGs in error over the total CBGs in TB is greater than a predetermined threshold (.delta.), the WTRU may generate single-bit HARD feedback for TB-based retransmission at step 720. If the fraction of CBGs in error over the total CBGs in TB is less than a predetermined threshold (.delta.), the WTRU may generate multi-bit HARD feedback for CBG-based retransmission at step 725. Lastly, the WTRU may transmit the determined HARQ feedback to the BS at step 740.]

Zhang et al. (US Patent 10873942 B2) and Kini et al. (US Patent Publication # 2020/0059327 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Kini’s teaching into Zhang’s teaching. The motivation for making the above modification would be to provide feedback for all configured component carriers. (Kini, par. 0170)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kini et al. (US Patent Publication # 2020/0059327 A1.)

As per claim 15, Kini discloses “A method for wireless communication, comprising: configuring a user equipment (UE) with a plurality of component carriers (CCs)” [(par. 0063), the gNB 180a may transmit multiple component carriers to the WTRU 102a (not shown).] “and configuring two or more CCs of the plurality of CCs to support transport block (TB) level feedback and code block group (CBG) level feedback;” [(fig. 7 and par. 0123), the WTRU may generate a single-bit HARQ feedback and multi-bit HARQ feedback at step 735. This may be relevant to the case where the WTRU is providing HARQ feedback for multiple TBs (e.g., PDSCHs) via a single HARQ feedback message by multiplexing the single-bit and multi-bit HARQ feedbacks. (par. 0170), The semi-static codebook design may allow the WTRU to configure a fixed multi-bit feedback size across all PDSCHs, which is combined with providing feedback for all configured component carriers (i.e. all possible PDSCHs including scheduled and unscheduled PDSCHs). (fig. 7 and par. 0124), at step 715, the WTRU may consider faction of CBGs in error over total CBGs in TB. If the fraction of CBGs in error over the total CBGs in TB is greater than a predetermined threshold (.delta.), the WTRU may generate single-bit HARD feedback for TB-based retransmission at step 720. If the fraction of CBGs in error over the total CBGs in TB is less than a predetermined threshold (.delta.), the WTRU may generate multi-bit HARD feedback for CBG-based retransmission at step 725. Lastly, the WTRU may transmit the determined HARQ feedback to the BS at step 740.] “allocating the UE with uplink resources for transmitting feedback information;” [(fig. 7 and par. 0124), at step 715, the WTRU may consider faction of CBGs in error over total CBGs in TB. If the fraction of CBGs in error over the total CBGs in TB is greater than a predetermined threshold (.delta.), the WTRU may generate single-bit HARD feedback for TB-based retransmission at step 720. If the fraction of CBGs in error over the total CBGs in TB is less than a predetermined threshold (.delta.), the WTRU may generate multi-bit HARD feedback for CBG-based retransmission at step 725. Lastly, the WTRU may transmit the determined HARQ feedback to the BS at step 740.] “transmitting data to the UE using the plurality of CCs;” [(par. 0063), the gNB 180a may transmit multiple component carriers to the WTRU 102a (not shown).] “receiving the feedback information for the plurality of CCs;” [(fig. 7 and par. 0124), at step 715, the WTRU may consider faction of CBGs in error over total CBGs in TB. If the fraction of CBGs in error over the total CBGs in TB is greater than a predetermined threshold (.delta.), the WTRU may generate single-bit HARD feedback for TB-based retransmission at step 720. If the fraction of CBGs in error over the total CBGs in TB is less than a predetermined threshold (.delta.), the WTRU may generate multi-bit HARD feedback for CBG-based retransmission at step 725. Lastly, the WTRU may transmit the determined HARQ feedback to the BS at step 740.] “and determining, for each CC of the two or more CCs, whether TB level feedback or CBG level feedback is included in the feedback information” [(fig. 7 and par. 0124), at step 715, the WTRU may consider faction of CBGs in error over total CBGs in TB. If the fraction of CBGs in error over the total CBGs in TB is greater than a predetermined threshold (.delta.), the WTRU may generate single-bit HARD feedback for TB-based retransmission at step 720. If the fraction of CBGs in error over the total CBGs in TB is less than a predetermined threshold (.delta.), the WTRU may generate multi-bit HARD feedback for CBG-based retransmission at step 725. Lastly, the WTRU may transmit the determined HARQ feedback to the BS at step 740. (par. 0170), The semi-static codebook design may allow the WTRU to configure a fixed multi-bit feedback size across all PDSCHs, which is combined with providing feedback for all configured component carriers (i.e. all possible PDSCHs including scheduled and unscheduled PDSCHs).]

As per claim 16, Kini discloses “The method of claim 15,” as [se rejection of claim 15.] “wherein the determining comprises identifying a CC index within the feedback information that indicates which of the two or more CCs have CBG feedback” [(par. 0172), the size of the multi-bit HARQ feedback may be determined based on the maximum number of configured CBGs across all PDSCHs similar to the semi-static HARQ codebook design. However, in the dynamic HARQ codebook design, the WTRU may provide the HARQ feedback for the scheduled PDSCHs and not all configured PDSCHs. This may be facilitated by utilizing a downlink assignment index (DAI) type mechanism.]

As per claim 17, Kini discloses “The method of claim 15,” as [se rejection of claim 15.]  “wherein the feedback information comprises CBG level feedback that includes a bitmap indicating which CBGs of an associated CC are successfully and unsuccessfully received” [(fig. 4A to Fig. 4C)]

As per claim 18, Kini discloses “The method of claim 17,” as [se rejection of claim 17.]  “wherein the feedback information further comprises TB level feedback for each CC” [(fig. 7 and par. 0124), at step 715, the WTRU may consider faction of CBGs in error over total CBGs in TB. If the fraction of CBGs in error over the total CBGs in TB is greater than a predetermined threshold (.delta.), the WTRU may generate single-bit HARD feedback for TB-based retransmission at step 720. If the fraction of CBGs in error over the total CBGs in TB is less than a predetermined threshold (.delta.), the WTRU may generate multi-bit HARD feedback for CBG-based retransmission at step 725. Lastly, the WTRU may transmit the determined HARQ feedback to the BS at step 740.]

As per claim 19, Kini discloses “The method of claim 17,” as [se rejection of claim 17.]  “wherein the feedback information further comprises TB level feedback for each CC for which CBG feedback is not provided” [(fig. 7 and par. 0124), at step 715, the WTRU may consider faction of CBGs in error over total CBGs in TB. If the fraction of CBGs in error over the total CBGs in TB is greater than a predetermined threshold (.delta.), the WTRU may generate single-bit HARD feedback for TB-based retransmission at step 720. If the fraction of CBGs in error over the total CBGs in TB is less than a predetermined threshold (.delta.), the WTRU may generate multi-bit HARD feedback for CBG-based retransmission at step 725. Lastly, the WTRU may transmit the determined HARQ feedback to the BS at step 740.]

As per claim 28, as [see rejection of claim 15.]
As per claim 29, as [see rejection of claim 16.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPLs
Media Tek Inc., “On multiple HARQ bits per TB and feedback mechanism”, R1-1702738, 13th – 17th February 2017. (From Applicant’s IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463